Citation Nr: 0923871	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hip 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
February 1985 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In February 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the undersigned granted a motion to advance this 
case on the Board's docket.

In April 2008, the Board remanded the matter for additional 
evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral hip disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

As the issue of whether new and material evidence has been 
received to reopen a claim of service connection for a 
bilateral hip disability may have bearing on the Veteran's 
claim seeking entitlement to TDIU, the issues are 
inextricably intertwined.  Consequently, consideration of the 
claim for TDIU must be deferred pending final decisions on 
the issue of entitlement to service connection for a 
bilateral hip disability.


FINDINGS OF FACT

1.  By rating action dated in October 1990, service 
connection for a bilateral hip disability was denied by the 
RO

2.  In October 2005, the RO received the Veteran's claim for 
service connection for a bilateral hip disability.

3.  Evidence received since the October 1990 rating decision 
relates to an unestablished fact, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying service 
connection for a bilateral hip disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence added to the record since the October 1990 
rating decision is new and material, and the claim for 
service connection for a bilateral hip disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. § 38 
U.S.C.A. § 5102-5103, 5107 (West 2002), significantly changed 
the law prior to the pendency of this claim. VA has issued 
regulations to implement the statutory changes.  See 38 
C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and they redefine the obligations of VA 
with respect to the duty to assist a veteran with a claim.

Given the decision to reopen the claim, the Veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice of the VCAA with respect to new and 
material evidence claims should describe what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial action).

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in October 2005), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran alleges that he is entitled to service connection 
for a bilateral hip disability.  The Board observes that the 
Veteran's claim of service connection for a bilateral hip 
disability was previously considered and denied by means of 
an October 1990 rating action.  

In the October 1990 rating decision, evidence for 
consideration included service treatment records and a 
November 1989 VA examination report.  The service treatment 
records demonstrated complaints of right hip pain in April 
1986 and October 1986.  In April 1986, the Veteran received 
treatment for hip pain after he missed a step and felt a 
jarring pain when he landed flat footed.  The October 1986 
report related that the Veteran had injured himself while 
stepping out of a truck.  Physical examination of the hip was 
normal upon VA examination in November 1989.

Since filing the claim to reopen service connection was 
received in October 2005, additional VA outpatient medical 
records have been received and additional statements from the 
Veteran have been added to the record.  The additional VA 
treatment records reveal complaints of chronic left hip pain 
shortly after the Veteran's discharge from service in 1989 
and a current diagnosis of severe degenerative osteoarthritis 
of both hips.

Given the documentation of hip complaints during service, 
shortly thereafter, and a current diagnosis of a chronic 
disability, the Board finds that the evidence received since 
the 2005 rating decision is new and material because it was 
not previously before agency decision makers and it speaks to 
the issue of whether the Veteran has a bilateral hip 
disability attributable to his active service.  This evidence 
is new, as it was not previously of record, and material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  To this extent only, the claim is reopened and 
the appeal is granted.  Having reopened the claim, the Board 
claims that further evidentiary development is warranted.


ORDER

Having submitted new and material evidence, the claim for 
service connection for a bilateral hip disability is 
reopened.  The appeal is granted to this extent only.


REMAND

The Board finds that additional evidentiary development is 
warranted.  The Veteran should be afforded a VA examination 
in order to determine the etiology of any current bilateral 
hip disability and whether it was caused by or worsened by 
service. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Afford the Veteran a VA orthopedic 
examination to determine the nature and 
etiology of any current bilateral hip 
disability.  The Veteran's file must be 
reviewed by the examiner.  If a 
bilateral hip disability is present, 
the examiner is asked to express an 
opinion as to whether the bilateral hip 
disability is at least as likely as 
attributable to the Veteran's period of 
service.

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.	After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


